DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 11/18/2021 is acknowledged.

Claims 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition made up of 89% additives of A-G, does not reasonably provide enablement for >89% of additives of A-G.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make, use or practice the invention commensurate in scope with these claims. 
The applicant’s disclosure presents a composition on Page 2 of the specification. This appears to read on the subject matter of additive manufacturing construction material/compositions in Claim 1 Lines 13 to end of the claim. 
However, it appears that the subject matter as disclosed in the specification would not be recognized as a sufficient description of the invention because there would be undue experimentation required to ascertain the preferred functional working embodiments of the claim because there are several claimed ranges which do not have examples to cover the entire claimed ranges for each of the components A-G. 
Because there is not a sufficient description, a 35 U.S.C. § 112(a) rejection for enablement is presented. Please see MPEP 2164.01 (a) titled “How to Make the Claimed Invention”.  An analysis of enablement provided below. See MPEP 2164.01 (a). 

The breadth of the claims appears to encompass subject matter as broadly as not including components B-C, E-G and only non-contingently requires components A and D. 


Further, one of ordinary skill in the art would require extensive experimentation to make the invention such as to meet the burden as undue experimentation. One of ordinary skill in the art of chemical composition filament design is typically a higher level of skill professional having a background in chemistry/physics/materials science/chemical engineering. This professional background does not typically encompass working examples related to this subject matter and experimentation to this extent is not considered routine. Therefore, the claims are not enabled.
In consideration of the scope of enablement of independent claim 1, Examiner has considered that one of ordinary skill in the art would not be able to make, use or practice the invention due to undue experimentation because:
the breadth of the claimed subject matter is extremely broad (encompassing more than 50% of the mass fraction of individual components), the state of the prior art (one of ordinary skill in the art would not know which ingredients to add and leave out to make the mass fraction of the total composition sum to 100 wt. %), the level of one of ordinary skill in the art (while the level of skill of one of ordinary skill in the chemical arts is high), the level of predictability of the art being low in that same art, the amount of direction provided by the inventor being extremely low (the instant specification does not teach one how to select which ingredients to add, in what quantities to arrive at the preferred embodiments), the lack of existence of working examples in the specification, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure resulting is high.

To drive home the scope of enablement problem, for example, no working examples have non-negligible weight/mass fractions of component G in Tables 1a-b for all of the permutations of the selections of the other components.  
See instant specification Table IA for a list of example compositions – ingredients/components F and G do not appear in the cited Table in working example compositions at all; Table IB partially remedies the problems of Table IA however component G is missing from the entire Table Ic also.
Table Ic fails to remedy the deficiencies of Tables 1a and 1b.  
Table 1d lacks component E, therefore it is not enabled to choose component E and G to be present in the composition together because there are no working examples demonstrating that they work in the claimed method together.  
Table 1e shows a mixture of two A components, and no component B, E or G.

Therefore, Examiner considers that the claimed subject matter lacks enablement for the purposes of 35 U.S.C. 112(a). 
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
To remedy the deficiencies of the scope of enablement present in the claimed subject matter, Examiner recommends demonstrating that all of the picking and choosing contingencies of alternative embodiments are present in the working Examples of the specification to cover all 
This would require presenting remarks regarding each potential combination for contingent components B-C, E, F and G regarding their broadest ranges in the minimum and maximum extrema has a working example in the specification commensurate with the scope of the claimed subject matter; otherwise, Applicant would need to concede that undue experimentation would be needed outside of any particular/individual working example.
 If there is a lack of scope of enablement for such remarks in response to the scope of enablement rejection, Examiner recommends claiming the compositional ranges associated with each of Tables 1a-g/2a-b/3a-c/4a-b as individual, independent claims of those particular compositions which would have scope of enablement/enablement in Applicant’s specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 1, the use of the term comprising in the preamble is open-ended, however, making components A-G add up to less than 100 wt. % of the composition in the construction material renders the claimed subject matter unclear, vague and indefinite because 
Whatever is necessarily present (aromatic polycarbonate and diglycerol esters in the range of 20-99 wt% and 0.01-3.0 wt. %, respectively) sums to less than 100% and one of ordinary skill in the art cannot ascertain what else is present in the composition to make the composition add up to precisely 100% wt.  
Furthermore, the two components which must be present make 23-99.01 wt. % of the composition in the minimum, so it is unclear what the other .09 wt. % of the composition contains in the maximum.
When aromatic polycarbonate is at a minimum (20.0 wt. %), and the other components are at a maximum (1.0 wt. flame retardant, 50.0 wt. % glass/carbon fibers/carbon nanotubes/graphite/impact modifiers/mixture thereof, 3.0 wt. % diglycerol esters, 5.0 wt. % anti-dripping agent, 1.0 wt. % thermal stabilizer and 10.0 wt. % other additives), it is unclear how only 89 wt. % is accounted for in the mixture and the composition can have other ingredients that add to 100 wt. % of the mixture.
Moreover, it is unclear what other additives other than generic “other additives” already recited in the claim that can be present.
Therefore, the metes and bounds of the claimed subject matter are unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) and a rejection under that statue is appropriate.  

Regarding claim 10, use of the ISO 1133 and ISO 527 in the claim renders the claimed subject matter unclear, vague and indefinite.  Since such standards for the measurement of the melt volume flow rate and the modulus of elasticity, respectively, have been known to change over time and the precise year that the standard was published is not included in the claimed subject matter, it is unclear how precisely the measurement of such characteristics was made.  For the purposes of compact prosecution, Examiner has interpreted that the melt volume flow 

	Regarding claim 12, the use of the DIN EN ISO 11357 in the claimed subject matter renders the claimed subject matter unclear, vague and indefinite for the same reasons and rationale as claim 10 above.  For the purposes of compact prosecution, Examiner has interpreted that any means/method for performing differential scanning calorimetry to determine the glass transition temperature is sufficient to read on the claimed subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359).

Regarding claim 1, Jones discloses: a method (see title, abs) for producing an article (see fibre fabrics) by means of an additive manufacturing method (see [0015]), comprising the steps of:
Applying a filament (see thermoplastic filament, Id.) of an at least partly molten (see heated) construction material to a carrier (see mechanical stage), such that a layer of the construction material is obtained (see layer), corresponding to a first selected cross section of the article (any section can be the claimed cross-section – see Fig. 2);
Applying a filament of the at least partially molten material onto a previously applied layer of the construction material to obtain a further layer of the construction material which corresponds to a further selected cross section of the article (see [0015], Fig. 2) and which is joined (brought into contact with to fuse) to the previously applied layer;
Repeating the step of applying a filament of the at least partially molten construction material onto a previously applied layer of construction material until the article has been formed.

Jones does not disclose wherein: characterized in that the construction material comprises:
20-99.0 weight % of aromatic polycarbonate;
0.01-3 wt% of diglycerol esters.
The rest of the ingredients recited in the claim (flame retardant, glass/carbon fibers, anti-dripping agent, thermal stabilizer, …) are considered optional/contingent since 0.0 wt. % is included in the boundary ranges.

In the same field of endeavor of thermoplastic article manufacture (see title, abs), Nakaishi discloses:
An aromatic polycarbonate (see equivalent/translated abs) in the recited weight range;
0.01-3 wt. % of diglycerol ester.
To utilize the filament of Nakaishi in the method of Jones would have been the selection of a known design for its intended uses.  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.
	Doing so had the benefit that the filament had improved flame retardancy (see abs), which was desirable in Jones.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the filament of Nakaishi with aromatic polycarbonate and diglycerol esters of Nakaishi with the additive manufacturing method of Jones to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved flowability and great rigidity after curing, which was desirable in Jones.

	Regarding claim 2-4, the combination Jones/Nakaishi discloses a diglycerol ester with the recited Markush grouping of structures or homologs in an additive manufacturing method (see cited portions of Nakaishi – diglycerol monolaurate ester is disclosed in the equivalent abstract and reads on the claimed Markush group of molecules as a sub-range which renders obvious the claimed range of structures – see 10-18C fatty acid ester of diglycerol of equivalent abs).  See MPEP 2144.05 regarding the obviousness of similar, approaching and overlapping ranges.

Regarding claim 3, the 10-18C fatty acid ester of Nakaishi is a sub-range of the 6-24C fatty acid ester claimed.

Regarding claim 8, the claimed subject matter regarding the graphite used is at least partly expanded graphite is a contingent/optional limitation.  The claim which claim 8 depends from, claim 1, includes graphite as a contingent ingredient and, since the claim 8 does not narrow the range of mass fractions such that there is more than 0.0 wt. % graphite, merely reciting that there is at least partly expanded graphite as the graphite used, when there is no graphite, means that the claimed type of graphite is not required by the claim.  Examiner recommends, where there is proper support in the specification for such amendment, narrowing the range of mass fraction of the graphite ingredient(s) to be greater than 0.0 wt. %.

	Regarding claim 9, the claimed subject matter regarding the impact modifier is a contingent limitation for the same reasons indicated above regarding the graphite type in claim  8.

	Regarding claim 10, which are directed to specific properties of the additive manufacturing filament recited in said claim, it is noted that once a filament with the claimed chemical composition is disclosed to comprise a material selected from the group consisting of aromatic polycarbonate and diglycerol esters (see combination Jones/Nakaishi), and therefore is substantially the same as the filament of claims 1 and 10, it will, inherently, display recited properties, and render obvious the recited method.  See MPEP 2112.	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359) and Meyer (CN 102666703).

5, the combination Jones/Nakaishi does not disclose characterized in that a flame retardant present in the construction material is an alkali metal and/or alkaline earth metal salt of an aliphatic or aromatic sulfonic acid or of a sulfonamide.
In the same field of endeavor of polycarbonate blends (see title, abs, [0098]), Meyer discloses a flame retardant that is an aliphatic or aromatic sulfonic acid or sulfonamide.  [0115].
Addition of the flame retardant of Meyer to the filament of Jones made the filament and object produced flame retardant and was a selection of a known design for its intended uses, and improved the flame retardant properties of the manufactured object, which was desirable in Jones.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the flame retardant component of Meyer with the polycarbonate filament in the additive manufacturing method of Jones to arrive at the claimed invention before the effective filing date because doing so made the manufactured object flame retardant, which was desirable in Jones.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359) and Ahn (KR 2009/072082).

Regarding claim 6, the combination Jones/Nakaishi does not disclose characterized in that at least 0.05 wt. % of an anti-dripping agent is present in the construction material.
The specification discloses that the anti-dripping agent of the instant invention is a mixture of polytetrafluoroethylene and styrene-acetonitrile.
In the same field of endeavor of polycarbonate resins (see title, abs), Ahn discloses an anti-dripping agent which is polytetrafluoroethylene and styrene-acetonitrile mixture.  See abs.

Ahn does not disclose the precise mass/weight fraction of the anti-dripping agent in the filament as being 0.05 wt. % or greater.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the anti-dripping agent that is polytetrafluoroethylene and styrene-acetonitrile of Ahn with the additive manufacturing method of Jones and to optimize, by routine experimentation, the mass/weight fraction of the various additives in the composition/filament to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the prevention of dripping of the filament, which was desirable in Jones.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359) and Hewel (US 2011/0184099).

Regarding claim 7, the combination Jones/Nakaishi does not disclose a flame retardant made from chopped glass fibers with certain dimensions/geometry.
In the same field of endeavor of material mixtures (see title, abs), Hewel discloses a flame retardant (see vetrotex 995 of Table III) which is a chopped glass fiber with a length of 4.5 mm and that the glass fibers have an average diameter of 10 microns..  The species anticipates the genus; see MPEP 2143 regarding the obviousness of similar, approaching, overlapping and genus/species relationships.

Hewel does not disclose the precise concentration of flame retardant glass fibers in the composition.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A.  
Therefore, it would have been obvious to one of ordinary skill in the art to add the glass fibers with a certain length and diameter as a flame retardant of Hewel in the additive manufacturing method of Jones and to perform routine experimentation on the mass/weight fractions of the filament to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved flame retardant properties in the composition, which was desirable in Jones.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359) and Kim (CN 101796134).

	Regarding claim 11, the combination Jones/Nakaishi does not disclose: characterized in that the construction material comprises carbon fibers.
	In the same field of endeavor of polycarbonate resin compositions (see title, abs), Kim discloses: carbon fibers as a filler in a polycarbonate resin.  Claim 13.
	To add the carbon fibers in the polycarbonate resin mixture/composition of Kim to the additive manufacturing method of Jones would have been the selection of a known design for its intended uses and a suitable mixture for additive manufacturing methods with polycarbonate resins/filaments, which was desirable in Jones.
.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359), Kurachi (JP 2005/062209) and Endoh (US 2017/0217090).

	Regarding claim 12, the combination Jones/Nakaishi does not disclose: wherein the operating temperature of the nozzle/construction space is 10 degrees less than the glass transition temperature of the filament or greater.
	In the same field of endeavor of aromatic polycarbonate resins with diglycerol ester components (see polyhydric alcohol component and aromatic polycarbonate), Kurachi discloses that the glass transition temperature of such mixtures is less than 30 degrees C.  
	The Kurachi reference does not teach keeping the construction space/platform at below 20 degrees C.
	In the same field of endeavor of additive manufacturing (see title, abs), Endoh discloses: wherein the laminated layers are jet cooled to 10 degrees C.  [0150].
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 
	To cool the stage/platform/base/layers as in Endoh and select the filament in the of Kurachi in the additively manufacturing method of Jones would have had the benefit that it 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the cooling of laminated layers as in Endoh to more than 10 degrees C below the glass transition temperature of Kurachi in the additive manufacturing method of Jones to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the level differences between the layers to be removed, which was desirable in Jones. 	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743